DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed July 14th, 2021 has been entered. Claims 1-6 and 8-10 are pending. Claim 6 has been amended; claim 7 has been canceled and claims the Applicant has added 8-10. Applicant’s amendments have overcome the claim objections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al, US20140263187 [Yamada in view of JP, 48-058373.
Regarding claim 1, Yamada discloses (fig.1) an insulating nozzle (4a) including an insulating molded body to be used for an arc-extinguishing device of a gas circuit breaker (1),

Yamada fails to explicitly disclose whether the oxygen generator is dispersed in the fluororesin, where the oxygen generator is dispersed in an entirety of the insulating molded body.
JP, 48-058373 discloses (fig.1) a gas circuit breaker comprising an oxygen generator (metal oxide) dispersed in a fluororesin, where the oxygen generator (metal oxide) dispersed in an entirety of an insulating molded body (6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating nozzle of Yamada with the teaching of the material of nozzle of JP, 48-058373, thereby providing an insulating material excellent in arc extinguishing property, heat resistance and strength, while avoiding formation of craters.
Regarding claims 4 and 5, JP, 48-058373 further discloses where the oxygen generator (metal oxide) is an inorganic oxide (inorganic filler), of claim 4; and the inorganic oxide (inorganic filler) is at least any one of manganese dioxide, cobalt(II, III) oxide, or copper(II) oxide of claim 5.
Regarding claim 6, Yamada teaches (fig.1) a gas circuit breaker [para.0003],
an insulating nozzle (4a) including an insulating molded body to be used for an arc-extinguishing device (1),
the insulating nozzle (4a) including a fluororesin mixture which contains a fluororesin (polytetrafluoroethylene) [para. 0019] and an oxygen generator (metallic oxide) [para.0025] configured to generate oxygen through thermal decomposition at 450°C or more and 1,150°C or less (500°C) [para. 0026] with an arc generated when a conduction current is interrupted.

where the oxygen generator (metallic oxide) [para.0025] is dispersed in an entirety of the insulating molded body [para.0029], 
where the arc extinguishing device (1) is filled with an insulating gas, and where the insulating gas is sulfur hexafluoride (prior to replacement) [para.0003].
JP, 48-058373 discloses (fig.1) an arc-extinguishing device comprising an oxygen generator (metal oxide) dispersed in a fluororesin, where the oxygen generator (metal oxide) is dispersed in an entirety of an insulating molded body (6),
where the arc-extinguishing device is filled with an insulating gas, and where the insulating gas is sulfur hexafluoride.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating nozzle of Yamada with the teaching of the material of nozzle of JP, 48-058373, thereby providing an insulating material excellent in arc extinguishing property, heat resistance and strength, while avoiding formation of craters.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada and JP, 48-058373 in view of Yamaguchi et al, US 5841088 [Yamaguchi].

Yamaguchi disclose (figs. 1-2) a switching device where an oxygen generator (gas generating source) is an inorganic peroxide [col. 43, lines 43-44], of claim 2; and where the inorganic peroxide is at least any one of sodium peroxide, potassium peroxide, or barium peroxide [col. 43, lines 49-51].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating nozzle of Yamada with the teaching of the material of Yamaguchi, thereby providing an insulating material excellent in arc extinguishing property, heat resistance, strength against pressure and consumption by arc resistance.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada  and JP, 48-058373 in view of Kubo et al, US 9475906 [Kubo].
Regarding claim 8, Yamada and JP, 48-058373 disclose the claimed invention, except wherein an outer diameter of an entire length of the hollow cylinder is constant.
Kubo discloses (figs. 2A-2B) a gas circuit breaker where an outer diameter of an entire length of the hollow cylinder (15) is constant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the insulating nozzle of Yamada with the teaching of the nozzle of Kubo, thereby providing an insulating nozzle configured similar to the present invention.
Regarding claim 9, Yamada and JP, 48-058373 disclose the claimed invention, except an annular protrusion that protrudes radially inward along an entire circumference of a first end portion of the insulating molded body; and

Kubo discloses (figs. 2A-2B) a gas circuit breaker comprising an annular protrusion that protrudes radially inward along an entire circumference of a first end portion of an insulating molded body (15); and
a second end portion of the insulating molded body (15) being configured to attach to a movable energizing contact (11) such that a thickness of the insulating molded body (15) is greater at the annular protrusion than at the second end portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the insulating nozzle of Yamada with the teaching of the nozzle of Kubo, thereby providing an insulating nozzle configured similar to the present invention.
Regarding claim 10, Kubo further discloses a thickness of a first end portion of the annular protrusion is constant; and a thickness of a second end portion of the annular protrusion gradually increases.
Response to Arguments
Applicant's arguments filed July 14th, 2021 have been fully considered. All relevant arguments have been fully addressed in the new rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833